From a conviction in the county court of Nowata county, on a charge of using profane language *Page 22 
in a public place, the plaintiff in error, hereinafter called defendant, has appealed. This action was filed in this court on September 16, 1924, and no briefs have been filed in support of the appeal. We have examined the record and find the crime properly charged, and the evidence ample to sustain it, and the instructions without prejudicial error. The defendant offered no evidence at the trial. The appeal is wholly without merit. The case is affirmed.